Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Claim Objections
Claim 3 is objected to because of the following informalities:
Page 3 first line, the word “the noise the reduction” should be “the noise reduction”.
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20130051516 A1) in view of De man et al. (US 20190328348 A1).
Regarding claim 3, Yang et al. teach an image processing apparatus (see Abstract; “Embodiments of methods and/or apparatus for 3-D volume image reconstruction of a subject”), comprising: a preprocessing unit (see para [0032]; “before de-noising, line integral projection data can go through some or all exemplary preprocessing, such as gain, offset calibration, scatter correction, and the like”) which includes a noise reduction processing unit (see Fig. 3 element 330, para [0037]; “As shown in FIG. 3, an exemplary CBCT imaging system 300 can be used for the system 100 and can include a computational unit such as a machine based regression learning unit 350 and associated de-noising filters 330”) and a learning application unit that applies a learned network to perform noise reduction processing of an original image (see para [0012]; “using the plurality of inputs at the machine-based regression learning unit responsive to an examination setting to determine reduced-noise projection data for a current 2D projection image” see also para [0045]; “the raw 2D image data from the detector can be passed through the selected machine based regression learning unit trained on the corresponding object to determine transformed raw 2D image data having a decreased noise in step S434. Then, the transformed raw 2D image data can be output for remaining volume image reconstruction processing in step S436”), wherein the preprocessing unit outputs the original image to the learning application unit as a first input image among a plurality of input images input to the learning application unit (see para [0046]; “The machine based regression unit 330 can determine the appropriate pixel data from the original input data (e.g., 330a) and/or one of the de-noising filter outputs (e.g., 330b, . . . , 330n) for use as the reduced-noise or de-noised output data 520”), wherein the noise reduction processing unit generates a plurality of second input images among the plurality of input images to be input to the learning application unit by performing preprocessing noise reduction processing on the original image (see para [0046]; “As shown in FIG. 5, raw 2D radiographic image data from a DR detector 510 can be passed though the plurality of de-noising filters 330 and outputs therefrom are input to the machine based regression unit 350”), wherein the learning application unit performs the noise the reduction processing of the original image based on the plurality of input images (see para [0051]; “he machine based regression learning unit 350 can be applied to projection images acquired through the DR detector using a CBCT imaging system and that application can result in decreased noise for the resulting image or a decreased x-ray dose (e.g., decreased mAs) can provide sufficient image resolution or SNR for diagnostic procedures. Thus, through the application of the trained machine-based regression learning unit 350, an exemplary CBCT imaging system using a decreased x-ray dose can achieve a clinically acceptable image characteristics while other exposure parameters can be maintained”). However, Yang et al. does not teach as further claimed, but
De man et al. teach wherein the learned network is constructed by performing deep learning using a plurality of learning sets in which two or more of a metal image having a value only in a metal region (see para [0068]; “A neural network may also be trained to be task-specific, such as to address missing data or data corruption specific to certain types of errors (e.g., data truncation, metal artifacts, and so forth), such as by training using data sets generated for or specific to a missing data or data corruption condition. In another scenario, some portion of a two-dimensional (2D) or 3D region of the patient image may be replaced by a “smooth” interpolation, (i.e., this region does not contain any image structure), before simulating projection data from the patient data”), a linear interpolation image obtained by linearly interpolating components affected by metal in a projection space (see para [0078]; “In a further example of deep learning based interpolation, in one implementation a trace-based interpolation is performed, where a sinogram trace is understood to be a portion of a sinogram (typically of sinusoidal shape) that corresponds to a specific region in image space. For instance, a region corresponding to metal object in image space will result in shadowing or data corruption in a corresponding sinusoidal trace in the sinogram. In such an embodiment one or more traces of the missing data region 162 (e.g., a sinusoidal curve or a straight line through the missing data region after suitable re-binning of the data, as discussed below) is estimated based on two or more traces (e.g., lines) within the data available region, as show schematically in FIG. 15”), a beam hardening correction image in which noise caused by metal has been reduced by beam hardening correction processing, and the learned network generates a correct image, which is obtained based on the plurality of input images and in which noise caused by metal has been reduced, is an output as an output image (see para [0083]; “The neural networks can be trained using projection or other data where a portion of the data is defined as the missing data to be estimated and the remaining data is the available data that can be used as the input to the network. Similarly, the present approach may also be employed to replace or correct corrupted or erroneous projection data (as opposed to estimating missing projection data). For example, more general data errors (such as due to beam hardening, scatter, noise, and so forth) may be addressed by this approach using a trained neural network and the methodology generally described herein. In such instances, instead of estimating missing projection data, one or more correction terms may be estimated that may be employed to correct the incorrect data. In this case the corrupted data itself may serve as an additional input to the network”). Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings as taught by De man et al.  in order to improve on the results by estimating corrected data based on the original data and the result (see para [0068]).
Regarding claim 6, the scope of claim 6 is fully encompassed by the scope of claim 1,
accordingly, the rejection of claim 1 is equally applicable here.
Regarding claim 7, the rejection of claim 3 is incorporated herein.
Yang et al. in the combination further teach an X-ray CT apparatus, comprising: an imaging unit that emits X-rays to a subject and detects X-rays transmitted through the subject to generate an image (see para [0029]; “Noise is introduced during x-ray generation from the x-ray source and can propagate along as x-rays traverse the subject and then can pass through a subsequent detection system (e.g., radiographic image capture system). Studying noise properties of the transmitted data is a current research topic, for example, in the x-ray Computed Tomography (CT) community”); and wherein the image processing apparatus performs noise reduction processing using the image generated by the imaging unit as the original image (see para [0040]; “As shown in FIG. 3, the original image and outputs from filters (330b, 330c, 330d, . . . , 330n) are included in inputs 340”).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in
view of De man et al. as applied to claims above, and further in view of Li et al. (US 20190244399 A1).
Regarding claim 4, the rejection of claim 3 is incorporated herein. The combination of
Yang et al. and De man et al. does not teach as further claimed, but	
 Li et al. teaches wherein the correct image is obtained by performing, on the input images, any processing of a weighted sum in a real space, a weighted sum in a frequency space (see para [0041]; “the method may also include obtaining a first weight matrix corresponding to the first set of image data. The method may further include obtaining a second weight matrix corresponding to the second set of image data. The method may still further include generating the target image by performing, according to the first weight matrix and the second weight matrix, a weighted sum of the first set of image data and the second set of image data in k-space”), and a combination of the weighted sums in the real space and the frequency space (see para [0252]; “according to the first weight matrix and the second weight matrix, a weighted sum of the first set of image data and the second set of image data in k-space. In some embodiments, the first set of image data may include a data
array in k-space, and the first set of image data may be directly used in the weighted fusion
operation. In some embodiments, the first set of image data may include a data array in an
image domain, and the first set of image data may be transformed to k-space data by Fourier transform, and then the k-space data may be used in the weighted fusion operation” see also para [0206]; “the first set of image data may be a data array (also referred to as a first data array). In some embodiments, the first set of image data may include a data array in k-space (also referred to as the frequency domain). In some embodiments, the first set of image data may include a data array in an image domain (also referred to as space domain)”). Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings as taught by Li et al. in order to obtain an MRI image with more realistic data and more natural display effect (see para [0252]).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of De man et al. as applied in claims above, and further in view of Mizobe et al. (US 20210104313 A1).
Regarding claim 5, the rejection of claim 3 is incorporated herein. The combination of
Yang et al. and De man et al. does not teach as further claimed, but	
Mizobe et al. wherein the correct image is obtained by performing known noise reduction processing on the input images in a state in which a value of a predetermined parameter used for processing has been specified by a user (see para [0136]; “the image quality improving unit 404 may input parameters together with the input image into the image quality improving engine in accordance with the imaging conditions group, to adjust the degree of image quality improving or the like. Further, the image quality improving unit 404 may also input parameters in accordance with an input by the examiner together with the input image into the image quality improving engine to adjust the degree of image quality improving or the like”). Accordingly, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings as taught by Mizobe et al. in order to adjust the degree of image quality improving (see para [0136]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668